UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) March 17, 2010 Marsh & McLennan Companies, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 1-5998 36-2668272 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1166 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212) 345-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 17, 2010, the Compensation Committee of the Board of Directors (the “Committee”) of Marsh & McLennan Companies, Inc. (the “Company”) increased the annual bonus target under the Company’s 2010 annual bonus program for the Company's CEO, Brian Duperreault, from 225% to 300% of his base salary.The actual bonus amount will be determined by the Committee in February 2011.The remainder of Mr. Duperreault’s compensation arrangements and benefits, and his participation in Company incentive plans, remain unchanged. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARSH & McLENNAN COMPANIES, INC. By: /s/ Luciana Fato Name: Luciana Fato Title: Deputy General Counsel & Corporate Secretary Date:October 1, 2010 3
